Citation Nr: 0828660	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  97-32 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978, 
and from February 1980 to June 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California,  Regional 
Office (RO).  The case was remanded for additional 
development in January 2002 and August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the veteran filed his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) had not yet been enacted.  In 
March 2004, the veteran received notice that he should show 
that his disabilities now more closely met the next higher 
rating criteria, but no further more detailed explanation was 
given.  In October 2007, he was provided further information 
regarding the assignment of disability ratings and effective 
dates, but this information again was not tailored to a claim 
for a higher rating for a back disorder.  Significantly, in 
Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court found that 
the notice provided was inadequate due to the confusing 
nature of the two notices, and the failure to explain that 
evidence is required to demonstrate the worsening of the 
service-connected condition and the effect of that worsening 
on the veteran's occupational and daily life, or to provide, 
at least in general terms, the criteria beyond the effect of 
the worsening of the disability upon the occupational and 
daily life that is necessary to be awarded the higher 
disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letters 
in the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.

The Board also finds that additional development of evidence 
is required before resolution of the issues on appeal.  The 
report of a field evaluation done by the VA in March 2007, 
reflects that the veteran is in receipt of disability 
benefits from the Social Security Administration.  
Significantly, however, the records from that agency have not 
been obtained.  VA has a statutory duty to assist a claimant 
in obtaining relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 
38 C.F.R. § 3.159(c).  The head of any Federal department or 
agency shall provide such information to the Secretary of VA 
as the Secretary may request for purposes of determining 
eligibility for or amount of benefits, or verifying other 
information with respect thereto.  See 38 U.S.C. § 5106.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the Board denied an application to 
reopen a claim for service connection for schizophrenia.  The 
Board acknowledged the existence of outstanding records held 
by SSA, but concluded that the records would be irrelevant, 
as the veteran was awarded SSA disability benefits years 
after service (suggesting that any records held by SSA would 
relate only to the severity of the psychiatric disorder).  
The Court held that VA was nevertheless required to request 
the records from SSA, as SSA's award of benefits was based on 
the same condition for which the veteran was now seeking 
service connection, and in light of the possibility that SSA 
records could contain relevant evidence, including medical 
opinions as to the etiology of the condition.  Quartuccio, 16 
Vet. App. at 187-88.  Therefore, a remand is required to 
obtain the veteran's Social Security Administration records 
for consideration in connection with the clam for service 
connection as well as the claim for a higher rating.    

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The letter should discuss both 
the old and new rating criteria for back 
disorders.  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  If any of the above requested 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claims.  If action remains adverse to 
the appellant, provide the appellant 
and her representative (if any) with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


